 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR GLENN JONES, SR.,                          No. 2:15-cv-0734 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SAM WONG, et al.,
15                       Defendants.
16

17          On November 20, 2018, the undersigned issued an order denying plaintiff’s second

18   motion to compel discovery. ECF No. 66. On February 6, 2019, plaintiff filed a request for the

19   undersigned to reconsider that order. ECF No. 70.

20          Local Rule 303(b) states that “[r]ulings by Magistrate Judges . . . shall be final if no

21   reconsideration thereof is sought from the Court within fourteen days calculated from the date of

22   service of the ruling on the parties.” Plaintiff’s request for reconsideration of the November 20,

23   2018 order is therefore untimely.

24          Even if plaintiff’s request for reconsideration were not untimely, it fails to set forth “what

25   new or different facts or circumstances are claimed to exist which did not exist or were not shown

26   upon [the] prior motion, or what other grounds exist for the motion [for reconsideration],” as is

27   required under the local rules. L.R. 230(j); Sch. Dist. No. 1J, Multnomah County v. ACandS,

28   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citations omitted) (noting that reconsideration is
                                                        1
 1   appropriate where there has been an intervening change in controlling law, new evidence has
 2   become available, or it is necessary to correct clear error or prevent manifest injustice).
 3          Like plaintiff’s two prior motions to compel, both of which were denied by this court, the
 4   motion for reconsideration fails to reproduce or identify any specific discovery requests to which
 5   defendants failed to respond. See ECF No. 66 at 2-3 (explaining requirements for motion to
 6   compel). Defendants note in their opposition that they are “not aware of any outstanding
 7   discovery propounded to them by Plaintiff let alone any responses due by them.” ECF No. 71 at
 8   3. This statement confirms the court’s previous supposition that plaintiff had not actually
 9   propounded discovery requests. See ECF No. 59 at 14, ECF No. 66 at 2. Because plaintiff has
10   never identified any discovery requests he sent to defendants, or any responses to his discovery
11   requests that he finds inadequate, he failed to provide any basis for an order compelling
12   discovery. See ECF No. 59 at 14 (order denying plaintiff’s first motion to compel); see also ECF
13   No. 66 at 3 (order denying plaintiff’s second motion to compel).
14          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF
15   No. 70) is denied.
16   DATED: February 19, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
